Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation Announces Fourth Quarter and Full-Year 2011 Financial and Operating Results 2011 Production: A Record 24.8 MMBOE (67,890 BOE/d) 2011 Proved Reserves: Up 13.2% to a Record 345.2 MMBOE Replaces 274% of 2011 Production Q4 2011 Net Income Available to Common Shareholders of $62.6 Million or $0.53 per Diluted Share and Adjusted Net Income of $124.5 Million or $1.05 per Diluted Share Q4 2011 Discretionary Cash Flow Totals a Record $328.8 Million 2012 Capital Budget of $1.6 Billion for 242 Gross (148 Net) Wells January 2012 Production Averages over 76,000 BOE/d Increasing Q1 and FY 2012 Production Guidance to 6.8 - 7.2 MMBOE and 28.3 - 29.7 MMBOE (+14% to 20% YoY) DENVER – February 22, 2012 – Whiting Petroleum Corporation’s (NYSE: WLL) production in the fourth quarter of 2011 totaled a record 6.50 million barrels of oil equivalent (MMBOE), of which 5.45 million barrels were crude oil/natural gas liquids (84%) and 1.05 MMBOE was natural gas (16%).This fourth quarter 2011 production total equates to a new record daily average production rate of 70,685 barrels of oil equivalent (BOE), which compared to an average daily rate of 67,900 BOE in the fourth quarter of 2010.Production of 73,240 BOE per day in December 2011 represented a 3% increase over the 71,370 BOE per day average rate in September 2011. Production in 2011 totaled a record 24.8 MMBOE, or an average of 67,890 BOE per day, compared to 23.6 MMBOE, or an average of 64,650 BOE per day, in 2010.The 5% increase in production for 2011 versus 2010 was primarily the result of organic production growth in the North Dakota Bakken and Three Forks formations as well as the continued response from Whiting’s CO2 enhanced oil recovery (EOR) projects. In January 2012 our production averaged more than 76,000 BOE per day as we experienced exceptional drilling results and brought on line an additional 11 shut-in wells in our Sanish field.We have increased our first quarter 2012 production guidance to a range of 75,700 – 79,100 BOE per day from the prior range of 72,500 – 74,700 BOE per day.We have also increased our full-year 2012 production guidance to a range of 77,300 – 81,100 BOE per day, up from our prior range of 76,500 – 80,600 BOE per day.Our revised guidance for 2012 translates into an estimated production increase of between 14% and 20% over 2011. This production guidance does not consider the impact of the announced offering of Whiting USA Trust II, which is projected to produce approximately 1,467 MBOE for the full-year 2012 based on the trust’s projected 90% ownership of the underlying properties. Operating and Financial Results The following tables summarize the fourth quarter and full-year operating and financial results for 2011 and 2010. Three Months Ended December 31, (1) Change Production (MMBOE/MBOE/d) 6.50/70.69 6.25/67.90 4% Discretionary Cash Flow-MM$ (2) 19% Total Revenues-MM$ 21% Net Income Available to Shareholders-MM$ (5%) Per Basic Share $ $ (5%) Per Diluted Share $ $ (5%) Adjusted Net Income Available to Common Shareholders-MM$ (3) 26% Per Basic Share $ $ 25% Per Diluted Share $ $ 25% 2 Twelve Months Ended December 31,(1) Change Production (MMBOE/MBOE/d) 24.78/67.89 23.60/64.65 5% Discretionary Cash Flow-MM$ (2) 31% Total Revenues-MM$ 25% Net Income Available to Shareholders-MM$ 80% Per Basic Share $ $ 63% Per Diluted Share $ $ 62% Adjusted Net Income Available to Common Shareholders-MM$ (3) 50% Per Basic Share $ $ 30% Per Diluted Share $ $ 42% Restated for the 2010 period to reflect the Company’s February 22, 2011 two-for-one stock split. A reconciliation of discretionary cash flow to net cash provided by operating activities is included later in this news release. A reconciliation of adjusted net income available to common shareholders to net income available to common shareholders is included later in this news release. Proved Reserves at December 31, 2011 As of December 31, 2011, Whiting had estimated proved reserves of 345.2 MMBOE, of which 69% were classified as proved developed.These estimated proved reserves had a pre-tax PV10% value of $7,404.7 million, of which approximately 97% came from properties located in Whiting’s Rocky Mountain, Permian Basin and Mid-Continent core areas.The following table summarizes by core area, Whiting’s estimated proved reserves as of December 31, 2011, their corresponding pre-tax PV10% values and the fourth quarter 2011 average daily production rates: 3 Proved Reserves (1) Core Area Oil (MMBbl)(2) Natural Gas (Bcf) Total (MMBOE) % Oil(2) Pre-Tax PV10%Value(3) (In MM) Q4 2011 Average Daily Production (MBOE/d) Rocky Mountains 83 % $ Permian Basin 95 % $ Other(4) 75 % $ Total 86 % $ Oil and gas reserve quantities and related discounted future net cash flows have been derived from oil and gas prices calculated using an average of the first-day-of-the month NYMEX price for each month within the 12 months ended December 31, 2011, pursuant to current SEC and FASB guidelines.The NYMEX prices used were $96.19/Bbl and $4.12/MMBtu. Oil includes natural gas liquids. Pre-tax PV10% may be considered a non-GAAP financial measure as defined by the SEC and is derived from the standardized measure of discounted future net cash flows, which is the most directly comparable US GAAP financial measure.Pre-tax PV10% is computed on the same basis as the standardized measure of discounted future net cash flows but without deducting future income taxes.As of December 31, 2011, our discounted future income taxes were $2,132.2 million and our standardized measure of after-tax discounted future net cash flows was $5,272.5 million.We believe pre-tax PV10% is a useful measure for investors for evaluating the relative monetary significance of our oil and natural gas properties.We further believe investors may utilize our pre-tax PV10% as a basis for comparison of the relative size and value of our proved reserves to other companies because many factors that are unique to each individual company impact the amount of future income taxes to be paid.Our management uses this measure when assessing the potential return on investment related to our oil and gas properties and acquisitions.However, pre-tax PV10% is not a substitute for the standardized measure of discounted future net cash flows.Our pre-tax PV10% and the standardized measure of discounted future net cash flows do not purport to present the fair value of our proved oil and natural gas reserves. Other consists of Mid-Continent, Michigan, and Gulf Coast. The following is a summary of Whiting’s changes in quantities of proved oil and gas reserves for the year ended December 31, 2011: Oil (MBbl) Natural Gas (MMcf) Total (MBOE) Balance – December 31, 2010 Extensions and discoveries Sales of minerals in place ) ) ) Purchases of minerals in place Production ) ) ) Revisions to previous estimates ) Balance – December 31, 2011 Whiting has experienced positive reserve revisions in each of the last three years (2009-2011).Of the 19.0 MMBOE of upward revisions in 2011, 4.7 MMBOE were due to commodity prices and 14.3 MMBOE were the result of reservoir analysis and well performance.The liquids component of the net 14.3 MMBOE revision consisted of a 15.7 MMBOE increase that was primarily related to our Postle and North Ward Estes fields where performance of the EOR projects supported an increase in proved reserves.The gas component of the net 14.3 MMBOE revision consisted of a 1.4 MMBOE decrease due to production performance of two wells in our Flat Rock field. 4 Whiting’s proved reserves of 345.2 MMBOE represented a 13.2% increase over the 304.9 MMBOE of proved reserves at year-end 2010.An estimated 48.6 MMBOE of proved reserves were added through exploration and development activities.In total, Whiting replaced 274% of its 2011 production of 24.8 MMBOE at an all-in finding and development cost of $27.09 per BOE, which includes $230.6 million in facilities and $186.9 million of land expenditures.The table at the end of this news release summarizes Whiting’s all-in finding and development costs and reserve replacement for the three-year period ended December 31, 2011. Most of the proved reserve additions during 2011 came from the Company’s Bakken and Three Forks development in the Williston Basin of North Dakota and Montana.Whiting booked an estimated 45.1 MMBOE of new Bakken and Three Forks proved reserves, bringing its total proved reserves in the Northern Rockies to 128.6 MMBOE at year-end 2011.Of this 128.6 MMBOE, 69% were proved developed and 31% were proved undeveloped. Probable and Possible Reserves at December 31, 2011 At year-end 2011, Whiting’s probable reserves were estimated to be 105.9 MMBOE and our possible reserves were estimated to be 195.3 MMBOE, for a total of 301.2 MMBOE.The year-end 2011 estimated pre-tax PV10% for our probable and possible reserves was $3,059.2 million, representing a 27% increase over the $2,415.2 million at year-end 2010. The EOR project at our North Ward Estes field represented 115.5 MMBOE of the 301.2 MMBOE total, or 38%.The other primary contributors to Whiting’s probable and possible reserve estimates were additional Bakken and Three Forks reserves in the Williston Basin with 71.0 MMBOE.As with our proved reserves, 100% of Whiting’s probable and possible reserve estimates were independently engineered by Cawley, Gillespie & Associates, Inc.Please refer to “Disclosure Regarding Reserves and Resources” later in this news release for information on probable and possible reserves. 5 The following tables summarize Whiting’s estimated probable and possible reserves as of December 31, 2011 by core area and the corresponding pre-tax PV10% values. Probable Reserves (1) Core Area Oil (MMBbl)(2) Natural Gas (Bcf) Total (MMBOE) % Pre-Tax PV10%Value(3) Oil(2) (In MM) Rocky Mountains 53 % $ Permian Basin 81 % $ Other(4) 69 % $ Total 67 % $ Possible Reserves (1) Core Area Oil (MMBbl)(2) Natural Gas (Bcf) Total (MMBOE) % Pre-Tax PV10%Value(3) Oil(2) (In MM) Rocky Mountains 70 % $ Permian Basin 99 % $ Other(4) 39 % $ Total 84 % $ Oil and gas reserve quantities and related discounted future net cash flows have been derived from oil and gas prices calculated using an average of the first-day-of-the month NYMEX price for each month within the 12 months ended December 31, 2011, pursuant to current SEC and FASB guidelines.The NYMEX prices used were $96.19/Bbl and $4.12/MMBtu. Oil includes natural gas liquids. Pre-tax PV10% amounts above represent the present value of estimated future revenues to be generated from the production of probable or possible reserves, calculated net of estimated lease operating expenses, production taxes and future development costs, using costs as of the date of estimation without future escalation and using 12-month average prices, without giving effect to non-property related expenses such as general and administrative expenses, debt service and depreciation, depletion and amortization, or future income taxes and discounted using an annual discount rate of 10%.With respect to pre-tax PV10% amounts for probable or possible reserves, there do not exist any directly comparable US GAAP measures, and such amounts do not purport to present the fair value of our probable and possible reserves. Other consists of Mid-Continent, Michigan, and Gulf Coast. Resource Potential at December 31, 2011 Whiting has internally estimated its unrisked total resource potential to be 479 MMBOE at year-end 2011, representing a 28% increase from the 374 MMBOE estimate at year-end 2010.The largest contributor to this 479 MMBOE total was continued Bakken and Three Forks exploration in North Dakota and Montana with 180 MMBOE.The year-end 2011 estimated PV10% for our resource potential was $4,734 million, representing a 12% increase over the $4,238 million at year-end 2010.Please refer to “Disclosure Regarding Reserves and Resources” later in this news release for information on resource potential. 6 The following table summarizes Whiting’s estimated resource potential as of December 31, 2011 by core area and the corresponding pre-tax PV10%. Resource Potential (1) Core Area Oil (MMBbl)(2) Natural Gas (Bcf) Total (MMBOE) % Pre-Tax PV10%Value(3) Oil(2) (In MM) Rocky Mountains 78 % $ Permian Basin 81 % $ Other 32 % $ Total 76 % $ Oil and gas reserve quantities and related discounted future net cash flows have been derived from oil and gas prices calculated using an average of the first-day-of-the month NYMEX price for each month within the 12 months ended December 31, 2011, pursuant to current SEC and FASB guidelines.The NYMEX prices used were $96.19/Bbl and $4.12/MMBtu. Oil includes natural gas liquids. Pre-tax PV10% amounts above represent the present value of estimated future revenues to be generated from the production of resource potential reserves, calculated net of estimated lease operating expenses, production taxes and future development costs, using costs as of the date of estimation without future escalation and using 12-month average prices, without giving effect to non-property related expenses such as general and administrative expenses, debt service and depreciation, depletion and amortization, or future income taxes and discounted using an annual discount rate of 10%.With respect to pre-tax PV10% values of resource potential reserves, there do not exist any directly comparable US GAAP measures and such amounts do not purport to present the fair value of our resource potential reserves. Other consists of Mid-Continent, Michigan, and Gulf Coast. Total Drilling Locations at December 31, 2011 Based on independent engineering, Whiting has a total of 2,264 proved, probable and possible gross drilling locations.Of these, 31% are located in its core Northern Rockies Region, which includes Whiting’s Bakken/Three Forks projects in the Williston Basin.In addition, the Company estimates it has 3,741 gross resource locations across its company-wide acreage position.Of these, 49% are located in Whiting’s core Northern Rockies Region, which includes its Bakken/Three Forks projects in the Williston Basin. 7 The following tables summarize our potential gross and net drilling locations by core region from our proved, probable and possible reserves and our resource potential: Total 3P Drilling Locations Gross Net Northern Rockies Central Rockies Permian Basin Mid-Continent Gulf Coast 72 58 Michigan 16 13 Total Total Resource Drilling Locations Gross Net Northern Rockies Central Rockies Permian Basin Mid-Continent 6 1 Gulf Coast 34 31 Michigan 29 22 Total James J. Volker, Whiting’s Chairman and CEO, commented, “2011 was a year of discoveries for Whiting Petroleum.We de-risked a substantial portion of our acreage at Lewis & Clark/Pronghorn and generated excellent initial drilling results at Hidden Bench/Tarpon.Our 2011 drilling program sets the table for what we believe will be a strong year for production and reserves growth in 2012.Based on independent engineering at December 31, 2011, we had 2,264 gross locations from our 3P reserves.Based on internal estimates at year-end 2011, we had an additional 3,741 gross locations estimated from our resource potential.” Mr. Volker continued, “In 2012, we will focus on bringing a number of our prospects into development mode.These prospects include Hidden Bench/Tarpon and Missouri Breaks.We also plan further development of our resource play at Lewis & Clark/Pronghorn.With these key projects, we are optimistic about Whiting’s operational results in 2012.We will continue to focus on oil in the foreseeable future.Currently, crude oil trades at more than 40 times the price of natural gas, which compares to their 6 to 1 heating equivalency ratio.At year-end 2011, 86% of our proved reserves and 84% of our production consisted of oil and natural gas liquids.We expect that percentage to continue to increase over the next several years.” 2012 Capital Budget Our 2012 capital budget is $1,600 million, which we expect to fund substantially with net cash provided by our operating activities.Whiting expects to invest $1,236 million of the 2012 capital budget in exploration and development activity, $136 million for land, and $228 million for facilities.Based on this level of capital spending, we forecast production of 28.3 MMBOE - 29.7 MMBOE for 2012, an increase of 14% - 20% over our 2011 production of 24.8 MMBOE. 8 Our 2012 capital budget is currently allocated among our major development areas as indicated in the table below: 2012 CAPEX (MM) Gross Wells Net Wells % of CAPEX Northern Rockies $ 53 % EOR NA NA 11 % Permian 60 13 13 4 % Central Rockies 50 11 11 3 % Non-Operated 42 3 % Land 9 % Exploration Expense (1) 56 3 % Facilities 14 % Total Budget $ % Comprised primarily of exploration salaries, seismic activities and delay rentals. These multi-year CO2 projects involve many re-entries, workovers and conversions.Therefore, they are budgeted on a project basis not a well basis. The following table breaks out our 2012 capital budget by category: 2012 CAPEX (MM) % of CAPEX Development Drilling $ 56 % Facilities 14 % Exploration Drilling 9 % Land 9 % CO2 Purchases 83 5 % Workovers 49 3 % Seismic 16 1 % Other (1) 51 3 % Total $ % Includes $40 million of exploration expense primarily for exploration salaries and delay rentals. Operations Update Williston Basin Overview Whiting is one of the largest oil and gas producers in North Dakota.We ranked first in total production per well during the first six months based on information from IHS Energy, Inc. and the NDIC, with an average first six months production of 91,000 BOE.This average was 6,000 BOE higher than the second ranked Bakken operator and 30,000 BOE better than the average of the next 25 operators.We have achieved these rankings while having some of the lowest completed well costs in our Bakken peer group.We are currently drilling and completing wells in the Sanish field for approximately $6.0 million.Outside of Sanish, in other North Dakota areas, our completed well costs are currently running between $6.0 and $8.0 million and declining as we move into development mode.In addition, our average lease cost in the Williston Basin, where we hold 681,504 net acres in the Bakken/Three Forks Hydrocarbon System, is $432 per net acre. 9 In 2012, we plan to invest $851 million for the drilling and completion of 218 gross (124 net) wells in the Williston Basin.This represents 69% of our total planned exploration and development expenditures of $1,236 million.We have initiated pad drilling at our Sanish field and our Lewis & Clark/Pronghorn prospects.We expect to drill two or three wells off of each pad at Sanish and, for the most part, two wells off of each pad at Lewis & Clark/Pronghorn.We currently estimate that we can save approximately $500,000 per well in mobilization costs and efficiencies utilizing pad drilling. We currently have 21 drilling rigs operating in the Williston Basin.We have 33 service rigs running in the Basin, which is up from 20 at September 22, 2011, and three full-time dedicated frac crews.As of February 1, 2012, there were 292 Whiting-operated wells producing, 46 operated wells being completed or awaiting completion, 16 wells were being drilled and 31 wells were shut-in awaiting workover operations. Core Development Areas Bakken and Three Forks Development Lewis & Clark/Pronghorn Prospects.Whiting’s net production from the Lewis & Clark/Pronghorn prospects averaged 5,870 BOE per day in the fourth quarter of 2011, up 48% from the 3,960 BOE per day average in the third quarter of 2011.We currently have six drilling rigs operating in the Pronghorn prospect and two drilling rigs running in the Lewis & Clark prospect.We own 385,665 gross (256,296 net) acres in the Lewis & Clark/Pronghorn prospects, which is three and a half times the area of Sanish field. The following table summarizes our results from inception to December 31, 2011 from the Pronghorn Sand/Three Forks at Lewis & Clark/Pronghorn: Lewis & Clark/Pronghorn Total Wells(1) Avg WI % Avg NRI % Avg IP BOE/d 24-hr Test Avg 1st 30 Day Avg 1st 60 Day Avg 1st 90 Day No. of Wells 44 44 44 41 37 33 Averages 79% 63% Excludes five delineation wells drilled outside the reservoir boundary. 10 The following table highlights some notable Pronghorn Prospect wells completed in the Pronghorn Sand during the fourth quarter of 2011 and to date in the first quarter of 2012: Well Name WI NRI IP (BOE/d) 24-Hour Test Obrigewitch 21-16TFH 89% 71% Pronghorn Federal 21-13TFH 99% 79% Mastel 41-18TFH 77% 61% DRS Federal 24-24TFH 87% 69% Frank 34-7TFH 90% 72% Marsh 21-16TFH-R 82% 66% Buresh 34-10TFH 44% 35% Pronghorn Federal 21-14TFH 53% 42% Obrigewitch 11-17TFH 96% 77% Pronghorn Federal 34-11TFH 100% 80% Averages 82% 65% Hidden Bench/Tarpon Prospects.Whiting’s net production from the Hidden Bench prospect averaged 1,765 BOE per day, more than double the 855 BOE per day rate in the third quarter of 2011.We currently hold 59,894 gross (29,354 net) acres in the prospect, which is located in McKenzie County, North Dakota. Whiting’s first well at the Tarpon prospect set a new initial production record for all Bakken wells drilled in the Williston Basin.The Tarpon Federal 21-4H well was completed in the Middle Bakken (after a 30 stage sliding sleeve frac job) flowing 4,815 barrels of oil and 13,163 Mcf of gas (7,009 BOE) per day on October 17, 2011.As of December 31, 2011, the well was producing 1,528 BOE per day.The Company owns a 56% working interest and a 45% net revenue interest in the Tarpon well.Whiting drilling engineers and field personnel also set a new Tarpon Prospect area record by drilling this well to total depth in 13.3 days.Whiting holds 8,125 gross (6,265 net) acres at the Tarpon prospect, which is located in McKenzie County, North Dakota.We have the potential to drill a total of 12 Middle Bakken and eight Three Forks wells on this prospect.We expect to resume drilling at Tarpon in June 2012, subject to federal permitting. 11 The following table summarizes our results from inception to December 31, 2011 from the Hidden Bench/Tarpon prospects: Hidden Bench/Tarpon Total Wells Avg WI % Avg NRI % Avg IP BOE/d 24-hr Test Avg 1st 30 Day Avg 1st 60 Day Avg 1st 90 Day No. of Wells 8 8 8 5 3 3 Averages 68% 55% Missouri Breaks Prospect. In our Missouri Breaks prospect, we target the same Middle Bakken “C” zone that we target at our Hidden Bench/Tarpon prospects.We have initiated a one-rig drilling program in the play.We hold 58,840 gross (40,290 net) acres in the prospect and have controlling interests in 46 1,280-acre spacing units. Subsequent to year-end, we entered into a contract to add 51,200 gross (13,300 net) acres in the prospect.This transaction is expected to close in March 2012.Missouri Breaks is located in Richland County, Montana. Sanish Field.During the fourth quarter, Whiting completed 19 gross operated wells at Sanish, bringing the total number of producing wells in the field to 218.The following table summarizes the Company’s operated and non-operated net production from the Sanish and Parshall fields in the fourth quarter and in December 2011: Operated and Non-operated Net Production for Sanish and Parshall Fields (In BOE) Three Months Ended December 31,2011 December 2011 Parshall Sanish Total Parshall Sanish Total Whiting Operated Non-Operated Daily BOE Up from 27,215 BOE/d in September 2011. 12 Robinson Lake Gas Plant.As of February 1, 2012, the plant was processing 52.7 MMcf of gas per day (gross).Currently, there is inlet compression in place to process 60 MMcf per day. Compression can be added to 90 MMcf per day as the processing demand increases.Whiting owns a 50% interest in the plant. Belfield Gas Processing Plant.Construction of our Belfield gas plant was completed on schedule, and the plant began processing gas on December 20, 2011 at a rate of 5.0 MMcf per day.Currently, there is inlet compression in place to process 24 MMcf per day. Belfield Oil Pipeline.Whiting completed the installation of its seven mile oil transmission line to the Bridger Pipeline interconnect in late January 2012. Whiting’s oil production began flowing into the pipeline on February 1, 2012.We estimate that the completion of this pipeline will reduce transportation costs by $3.50 – $4.00 per barrel. EOR Projects North Ward Estes Field.Production from our North Ward Estes field averaged 8,795 BOE per day in the fourth quarter of 2011.This average rate represented a 4% increase from the 8,440 net daily rate in the third quarter of 2011.Since September 1, 2011, we have been receiving our full contract quantities of 134 MMcf of CO2 per day at North Ward Estes.Whiting is currently injecting approximately 300 MMcf of CO2 per day into the field, of which about 64% is recycled gas. Residual Oil Zone.Whiting recently began drilling operations at a pilot project in North Ward Estes field to test a Residual Oil Zone (“ROZ”).Current EOR production from North Ward Estes is from the Yates formation at a depth of approximately 2,600 feet.We plan to initiate CO2 injection into the deeper ROZ by the end of the first quarter 2012.Resource potential from the ROZ has been independently estimated as 148 MMBOE based on well tests conducted to date.This is not currently reflected in our “Resource Potential” table as we await results from our initial pilot, which are expected by year-end 2012. Postle Field. In the fourth quarter of 2011, the Postle field produced at an average net rate of 8,050 BOE per day, which is about flat with the 7,980 BOE average daily rate in the third quarter of 2011.Whiting is currently injecting 120 MMcf of CO2 per day into the field, of which approximately 71% is recycled gas. 13 Other Development Areas Delaware Basin:Big Tex Prospect.Whiting’s lease position at Big Tex consists of 1 120,719 gross (89,820 net) acres.Targets include the Brushy Canyon, Bone Spring, and Wolfcamp horizons.Based on positive results from the Trainer Trust 16-2 vertical Bone Spring well and the Bissett 9701H horizontal Bone Spring well, we have planned a 13-well drilling program for Big Tex in 2012 with a budget of $57 million.The majority of these wells are expected to be horizontal Bone Spring wells.On the western half of our acreage, we are also initiating a vertical Wolfbone program.These wells will commingle production from the Wolfcamp and from as many as three benches in the Bone Spring.Whiting expects to continue to operate two rigs on the prospect in 2012. Denver Basin: Redtail Niobrara Prospect.The Redtail prospect targets the Niobrara “B” zone in the Denver Basin, in Weld County, Colorado.Whiting controls 105,597 gross (73,611 net) acres in the play.Whiting recently completed its first well drilled on a 960-acre spacing unit, the Horsetail 18-0733H, with an initial production rate of 718 BOE per day from a 6,296-foot lateral.The Horsetail well was drilled about 12 miles northeast of the Wildhorse discovery well.Utilizing recently acquired 3D seismic, we plan to drill eight wells at Redtail in 2012.These include a three-well development program located between our Wildhorse discovery well and our Horsetail 18-0733H.Our Horsetail well was drilled to total depth in 16 days.Whiting expects to continue to operate one drilling rig on the prospect in 2012. Operated Drilling and Workover Rig Count As of December 31, 2011, 27 operated drilling rigs and 67 operated workover rigs were active on our properties.We were also participating in the drilling of two non-operated wells, all in North Dakota. The breakdown of our operated rigs as of December 31, 2011 was as follows: Region Drilling Workover Northern Rockies 21 23 Permian Basin 4 7 EOR Projects Postle 1 6 North Ward Estes 1 30 Michigan 1 Totals 27 67 14 As of February 1, 2012 we had 33 service units active in the Williston Basin.These service units have reduced the number of shut-in wells at the Sanish field from 66 to 31 as of February 1, 2012.We expect to reduce the number of shut-in wells awaiting service work in Sanish field to approximately 20 by the end of the first quarter. Other Financial and Operating Results The following table summarizes the Company’s net production and commodity price realizations for the quarters ended December 31, 2011 and 2010: Three Months Ended December 31, Production Change Oil and NGLs (MMBbls) 8% Natural gas (Bcf) (13%) Total equivalent (MMBOE) 4% Three Months Ended December 31, Average Sales Price Oil and NGLs (per Bbl): Price received $ $ 14% Effect of crude oil hedging (1) ) ) Realized price $ $ 16% Natural gas (per Mcf): Price received $ $ 9% Effect of natural gas hedging (1) Realized price $ $ 9% Whiting realized pre-tax cash settlement losses of $4.2 million on its crude oil hedges and gains of $0.4 million on its natural gas hedges during the fourth quarter of 2011.A summary of Whiting’s outstanding hedges is included later in this news release. Fourth Quarter and Full-Year 2011 Costs and Margins A summary of production, cash revenues and cash costs is as follows: Per BOE, Except Production Three Months Twelve Months Ended December 31, Ended December 31, Production (MMBOE) Sales price, net of hedging $ Lease operating expense Production tax General & administrative Exploration Cash interest expense Cash income tax expense (benefit) ) ) $ 15 During the fourth quarter of 2011, the company-wide basis differential for crude oil compared to NYMEX was $9.16 per barrel, which compared to $8.85 per barrel in the third quarter of 2011.We expect our company-wide oil price differential to average between $13.00 and $14.00 during the first quarter of 2012.Within the Bakken, Whiting’s operated production had a differential of approximately $14.00 per barrel in February 2012. The company-wide basis differential for natural gas compared to NYMEX in the fourth quarter of 2011 was at a premium of $1.18 per Mcf, which compared to a premium of $0.80 per Mcf in the third quarter of 2011.We expect our natural gas to sell at a premium price of between $0.60 and $0.90 during the first quarter of 2012. Fourth Quarter and Full-Year 2011 Drilling and Expenditures Summary The table below summarizes Whiting’s operated and non-operated drilling activity and exploration and development costs incurred for the three and twelve months ended December 31, 2011: Gross/Net Wells Completed Capital Total New % Success Costs Producing Non-Producing Drilling Rate (in MM) Q4 11 76 / 38.8 1 / 0.3 77 / 39.1 99% / 99 % $ 12M 11 278 / 130.5 6 / 4.5 284 / 135.0 98% / 97 % $ Includes one exploratory dry hole and one development dry hole for shallow Wilcox at Greenbranch field in McMullen Co., TX, one re-entry mechanical failure exploratory well at the Big Tex prospect, Pecos Co., TX, one exploratory Niobrara dry hole in Carbon Co., WY, one non-op development Red River oil test in Richland Co., MT, and one non-op development test in Kent Co., TX. Includes $7.2 million and $186.9 million of acreage acquisition costs for the three and twelve months ended December 31, 2011, respectively. Outlook for First Quarter and Full-Year 2012 As mentioned earlier in this news release, we have increased our production guidance for the first quarter and full-year 2012.This production guidance does not consider the impact of the announced offering of Whiting USA Trust II, which is projected to produce approximately 1,467 MBOE for the full-year 2012 based on the trust’s projected 90% ownership of the underlying properties.We have also adjusted our costs per BOE and have increased our company-wide differential due to the recent widening of Bakken differentials in the Williston Basin. 16 The following table provides guidance for the first quarter and full-year 2012 based on current forecasts, including Whiting’s full-year 2012 capital budget of $1,600 million: Guidance First Quarter Full-Year Production (MMBOE) - - Lease operating expense per BOE $ - $ $ - $ General and admin. expense per BOE $ - $ $ - $ Interest expense per BOE $ - $ $ - $ Depr., depletion and amort. per BOE $ - $ $ - $ Prod. taxes (% of production revenue) 7.8% - 8.0% 7.9% - 8.2% Oil price differentials to NYMEX per Bbl (
